Case: 16-11653      Document: 00514240840         Page: 1    Date Filed: 11/16/2017




                       REVISED November 16, 2017

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-11653                                FILED
                                  Summary Calendar                       October 17, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE LUIS RAMIREZ GALVAN, also known as Jose Ramirezgalvan, also
known as Jose Ramirez, also known as Vicente Ortega-Ramirez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-47-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jose Louis Ramirez Galvan pleaded guilty to illegally reentering the
United States after he had been removed, and he received a 24-month term of
imprisonment, which was within the advisory guidelines range. He argues on
appeal that the district court erred in classifying his prior Texas sexual assault


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 16-11653   Document: 00514240840    Page: 2   Date Filed: 11/16/2017


                                 No. 16-11653

of a child offense as an aggravated felony and thus urges this court to remand
for resentencing and for reformation of the judgment to delete the reference to
8 U.S.C. § 1326(b)(2), the statutory subsection that applies to those convicted
of illegal reentry after having been removed following an aggravated felony
conviction. Because Ramirez Galvan did not raise this issue in the district
court, our review is for plain error. See United States v. Mondragon-Santiago,
564 F.3d 357, 368 (5th Cir. 2009).
       We have held that a similar Texas offense, indecency with a child, which
punishes a person who “engages in sexual contact with a child” younger than
17 years old, Texas Penal Code § 21.11(a)(1), is an aggravated felony under 8
U.S.C. § 1101(a)(43)(F) because it “by its nature, involves a substantial risk
that physical force against the person or property of another may be used in
the course of committing the offense.” 18 U.S.C. § 16(b); United States v.
Velazquez-Overa, 100 F.3d 418, 421-22 (5th Cir. 1996). We explained that it
was “obvious” that crimes in which children are sexually molested “typically
occur in close quarters, and are generally perpetrated by an adult upon a victim
who is not only smaller, weaker, and less experienced, but is also generally
susceptible to acceding to the coercive power of adult authority figures.”
Velazquez-Overa, 100 F.3d at 422. We went on to explain that “[a] child has
very few, if any, resources to deter the use of physical force by an adult intent
on touching the child,” concluding that “[i]n such circumstances, there is a
significant likelihood that physical force may be used to perpetrate the crime.”
Id.
       That rationale extends to Ramirez Galvan’s offense, sexual assault of a
child younger than 17 years old under Texas Penal Code § 22.011(a)(2), (c)(1),
which punishes conduct that goes beyond mere sexual contact and specifically




                                       2
     Case: 16-11653       Document: 00514240840          Page: 3     Date Filed: 11/16/2017


                                       No. 16-11653

covers explicit sexual acts involving a child. 1 Accordingly, the district court
did not commit a clear or obvious error in finding that Ramirez Galvan’s sexual
assault of a child conviction was an aggravated felony. See Puckett v. United
States, 556 U.S. 129, 135 (2009). The judgment is AFFIRMED.




       1 This court previously concluded that Texas Penal Code § 22.011(a)(2) was an
aggravated felony because it “comport[ed] with the generic meaning of ‘sexual abuse of a
minor’ and ‘statutory rape.’” United States v. Rodriguez, 711 F.3d 541, 562 (5th Cir. 2013) (en
banc). In reaching that conclusion, we determined that the generic definitions of those
offenses required that the victim be younger than 18. See id. at 560–61. The Supreme Court
has since held that “the generic federal definition of sexual abuse of a minor requires that
the victim be younger than 16.” Esquivel-Quintana v. Sessions, 137 S. Ct. 1562, 1568 (2017).
Although Esquivel-Quintana abrogates Rodriguez’s age-specific holding, that case’s
remaining holdings are still good law. See, e.g., Stroman Realty, Inc. v. Wercinski, 513 F.3d
476, 489 (5th Cir. 2008) (citing Cent. Pines Land Co. v. United States, 274 F.3d 881, 894 (5th
Cir. 2001)).
        This court’s recent decision in United States v. Ovalle-Garcia, 868 F.3d 313, 314 (5th
Cir. 2017), holding that Tennessee statutory rape is not an aggravated felony, does not control
the outcome here because the court in that case did not address whether a sexual offense
against a minor can qualify as an aggravated felony under 8 U.S.C. § 1101(a)(43)(F) and 18
U.S.C. § 16(b).


                                              3